State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: June 11, 2015                      107014
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                      MEMORANDUM AND ORDER

RUDOLPH S. SINES,
                    Appellant.
________________________________


Calendar Date:   April 30, 2015

Before:   Lahtinen, J.P., Garry, Egan Jr. and Rose, JJ.

                              __________


     Bruce R. Bryan, Syracuse, for appellant.

      Gerald F. Mollen, Binghamton (David M. Petrush of counsel),
for respondent.

                              __________


Garry, J.

      Appeal from a judgment of the County Court        of Broome County
(Cawley Jr., J.), rendered July 13, 2011, upon a        verdict
convicting defendant of the crimes of aggravated        unlicensed
operation of a motor vehicle in the first degree        and driving
while ability impaired.

      Defendant was convicted by a jury of aggravated unlicensed
operation of a motor vehicle in the first degree and driving
while ability impaired stemming from his arrest in September 2009
in the Town of Chenango, Broome County. He was sentenced to an
aggregate prison term of 1 to 3 years and now appeals.

      Defendant asserts that his conviction for driving while
ability impaired was not supported by legally sufficient evidence
                              -2-                107014

and was against the weight of the evidence. To meet their
burden, the People were required to prove that defendant's
driving was impaired to some extent due to the consumption of
alcohol (see Vehicle and Traffic Law § 1192 [1]; People v
McDonald, 27 AD3d 949, 950 [2006]). At trial, the arresting
officer testified that he pulled defendant over after observing
that he made a turn without signaling and was swerving within his
lane of travel. Upon approaching the vehicle and requesting
defendant's paperwork, the officer detected the odor of alcohol
emanating from inside and observed that defendant had slurred
speech and was behaving in a lethargic manner. Defendant
initially refused to comply with the officer's instructions and,
instead, attempted to place a call on his cellular phone.
Thereafter, when attempting to comply with a second officer's
demand that he exit the vehicle, defendant nearly fell and
required the assistance of both officers to remain standing. The
officers each testified that, once out of the vehicle, defendant
appeared unsteady and off balance and that they were able to
identify the odor of alcohol on his breath. Defendant refused to
submit to field sobriety tests or a breath test. He gave no
response to the majority of the officers' questions, including
whether he suffered from any medical conditions or a lack of
sleep.

        Upon review, we find that the testimony recounting
defendant's erratic driving, the odor of alcohol on his breath
and other indicia of impairment "was legally sufficient to permit
a rational trier of fact to conclude – based upon reasonable,
permissible inferences – that defendant had consumed alcohol and
that all the elements of the traffic infraction of driving while
[his] ability was impaired by alcohol were established beyond a
reasonable doubt" (People v Crandall, 287 AD2d 881, 882 [2001],
lv denied 97 NY2d 703 [2002]; see People v McDonald, 27 AD3d at
950; People v Lizzio, 178 AD2d 741, 742 [1991], lv denied 79 NY2d
921 [1992]). Moreover, viewing the evidence in a neutral light,
we are also satisfied that the verdict was in accord with the
weight of the evidence (see People v Taylor, 104 AD3d 603, 604
[2013], lv denied 21 NY3d 947 [2013]; People v Pierce, 268 AD2d
883 [2000], lv denied 94 NY2d 924 [2000]; People v Gelster, 256
                              -3-                  107014

AD2d 1133, 1133 [1998]). In light of this determination, we need
not address defendant's remaining contention.

     Lahtinen, J.P., Egan Jr. and Rose, JJ., concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court